Citation Nr: 1120714	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the appellant's substantive appeal was timely filed.

2.  Whether the character of the appellant's discharge from service constitutes a bar to payment of Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The appellant had a period of service from July 1979 to October 1981.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file was later transferred to the Oakland, California RO.

The issue of whether the character of the claimant's discharge from service constitutes a bar to payment of VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The claimant's substantive appeal was timely filed.


CONCLUSION OF LAW

The criteria for a timely filed substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue of whether a timely substantive appeal was filed, because this issue is being determined in the claimant's favor, VA's statutory and regulatory duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2010).  Appellate review is initiated by the timely filing of a notice of disagreement (NOD), and is completed by the timely filing of a Substantive Appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).  A decision as to the timeliness and adequacy of a Substantive Appeal will be made by the Board.  38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.101(c), (d) (2010).

The Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the claimant, or within the remainder of the one year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2010).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b).  In computing the time limit, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 20.305(b).  Where the time limit expires on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(b).  

Any submission postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  38 C.F.R. § 20.305(a) (2010).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305(a).  

Here, on November 22, 2004, the RO sent the claimant notice of an administrative decision finding that his character of discharge was a bar to VA benefits.  The claimant timely filed an NOD in October 2005.  An SOC was issued on November 28, 2006.  VA received the claimant's substantive appeal on February 5, 2007.  There is no postmark of record for this submission.  In November 2007, the RO notified the claimant that his substantive appeal was untimely.  The claimant perfected an appeal of that determination.  

The claimant makes various allegations, including that he sent the substantive appeal for mailing, but that prison officials did not promptly mail it out, and that VA sent the SOC to the wrong address.  The Board will not address these arguments, however, because under the regulatory postmark rule, the claimant's substantive appeal was timely filed. 

Because the SOC was issued or mailed on November 28, 2007, the claimant's substantive appeal should have been received by January 28, 2007, which is 60 days after the mailing of the SOC.  See 38 C.F.R. § 20.302(b).  Because the original determination was mailed on November 22, 2004, that January 28, 2007 date is the latest date.  See 38 C.F.R. § 20.302(b).  January 28, however, is a Sunday; thus the preliminary due date for the substantive appeal is Monday, January 29, 2007.  See 38 C.F.R. § 20.305(b). 

But where, as here, the postmark on a document is not of record, the postmark date is presumed 5 days prior to receipt by VA.  38 C.F.R. § 20.305(a).  The appeal was received by VA on Monday, February 5, 2007.  Calculating the postmark date, the first day, February 5th, is excluded; likewise, February 3rd and 4th are excluded from the 5-day period because those dates fall on a Saturday and Sunday.  See 38 C.F.R. § 20.305(a).  Accordingly, counting 5 days back from Friday, February 2nd, the date of receipt is Monday, January 29, 2007.  Thus, the claimant's substantive appeal was received on January 29, 2007, the last date on which it could be received and be considered timely.  

Accordingly, considering the doctrine of reasonable doubt, the claimant's appeal was timely and his appeal is perfected.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The appeal is granted to this extent only.



ORDER

The claimant perfected an appeal of the issue regarding whether the character of his discharge is a bar to VA benefits; the appeal is granted to this extent only.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the claim.  Remand is required to obtain additional records and to obtain clarification from the claimant regarding his hearing request and representation.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  The duty to assist includes making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1).  Here, the claimant has stated that he is in receipt of SSA benefits.  Additionally, in his December 2004 claim, he listed various private treatment providers that have evidence of his psychiatric disorder.  VA has not yet attempted to obtain either the SSA or the private medical records.  Accordingly, remand is required to attempt to obtain these records.  

While on remand, the AMC must provide notice to the claimant and attempt to obtain clarification regarding his Board hearing request and representation.  First, in his substantive appeal, the claimant requested a Board hearing.  But the claimant is incarcerated and unable to attend a Travel Board or videoconference hearing.  In August 2008, the RO requested that the claimant notify VA if he would be able to attend such a hearing.  In August 2008, he responded by stating that he might be able to attend a hearing in absentia and requested that the hearing be conducted by telephone.  The Board scheduled a videoconference hearing in April 2011 and the claimant did not appear.  Although there is no provision for the Board to conduct a hearing by telephone, regulations provide that the claimant has other options, to include deferring his appeal if he is to be released from incarceration in the near future, submitting a written statement, having his representative, if applicable, submit argument, and having his representative submit a motion to appear before the Board to personally present argument to the Board if good cause is shown.  38 C.F.R. § 20.700 (2010).  The claimant has not been notified of these options.  While on remand, then, the AMC must provide such notice to the claimant.

Second, the claimant made statements in September 2005 and October 2006, that he would like the appropriate forms to obtain representation from Disabled American Veterans (DAV).  In 2003 and 2005, the DAV was assisting the claimant.  The organization submitted some documents to the RO and was copied on correspondence from the RO.  But more recently, the DAV has not been copied on RO correspondence.  But there is no VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" associated with the claims file.  While on remand, then, the AMC must provide the claimant with VA Form 21-22 and notify him that he currently does not have representation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the claimant to provide notice and request additional information and clarification.  The AMC must notify the claimant of the following:  1) that there is currently no representative of record, that he is entitled to a representative, and that he must submit VA Form 21-22 to obtain representation; 2) that he has the following alternatives to having a Board hearing -deferring his appeal if he is to be released from incarceration in the near future and having a hearing at that time, providing oral argument on an audio cassette to be transcribed, submitting written argument, having his representative, if applicable, submit argument, and having his representative submit a motion to appear before the Board to personally present argument if good cause is shown; and 3) that he must submit VA Form 21-4142 regarding his private medical records.

The AMC must also provide the claimant with VA Forms 21-22 and 21-4142, so that he may provide releases regarding his private medical providers and obtain representation.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the claimant's for disability benefits claim, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the claimant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the claimant is ultimately responsible for providing the evidence.  The AOJ should also inform the claimant that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  After securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the claimant which are not already on file, to include the private medical providers as listed in his original claim for service connection.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the claimant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The claimant must then be given an opportunity to respond.

The claimant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


